633 F.3d 1210 (2011)
State of CALIFORNIA, ex rel. Edmund G. BROWN, Jr., Plaintiff-Appellant,
v.
SAFEWAY, INC., a Safeway Company doing business as Vons; Albertson's, Inc.; Ralphs Grocery Company, a division of the Kroger Company; Food 4 Less Food Company, a division of the Kroger Company; Vons Companies Inc., an indirect, wholly owned subsidiary of Safeway, Inc., Defendants-Appellees,
State of California, ex rel. Edmund G. Brown, Jr., Plaintiff-Appellee,
v.
Safeway, Inc., a Safeway Company doing business as Vons; Albertson's, Inc.; Ralphs Grocery Company, a division of the Kroger Company; Food 4 Less Food Company, a division of the Kroger Company; Vons Companies Inc., an indirect, wholly owned subsidiary of Safeway, Inc., Defendants-Appellees.
Nos. 08-55671, 08-55708.
United States Court of Appeals, Ninth Circuit.
February 11, 2011.
Jonathan Michael Eisenberg, Deputy Attorney General, California Department of Justice, Patricia Laurie Nagler, Esquire, AGCA-Office of the California Attorney General, Los Angeles, CA, Craig Stewart, Jones Day, San Francisco, CA, for Plaintiff-Appellant.
Daniel Beck, Roll Law Group P.C., Legal Department, Alan Benjamin Clark, Esquire, Latham & Watkins, LLP, Jeffrey Alan Levee, Esquire, Kathleen P. Wallace, Jones Day, Linda S. Husar, Esquire, Reed Smith LLP, Jeffrey A. Berman, Sidley Austin LLP, Los Angeles, CA, Peter Huston, Esquire, Latham & Watkins, LLP, Robert B. Pringle, Winston & Strawn LLP, San Francisco, CA, Jeremy Paul Sherman, Esquire, Seyfarth Shaw, LLP, Chicago, IL, Craig Stewart, Phillip Aaron Proger, Esquire, Jones Day, Jonathan C. Fritts, Morgan Lewis & Bockius LLP, Andrew Dean Roth, Esquire, Bredhoff & Kaiser, PLLC, Washington, DC, Brady R. Johnson, Senior Counsel, Washington State Attorney General's Office, Seattle, WA, Jennifer L. Pratt, Antitrust Section, Columbus, OH, for Defendants-Appellees.
Prior report: 615 F.3d 1171.


*1211 ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judges Bybee and Murguia did not participate in the deliberations or vote in this case.